EXHIBIT 10.33

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

 

This CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE (referred to as “Agreement”),
is made and entered into by and between CYBERGY PARTNERS, INC. (“Cybergy”), MARK
GRAY (“Gray”), WYLY WADE (“Wade”), New West Technologies, LLC (“New West”), and
Primetrix, LLC, and their respective subsidiaries and divisions and related
organizations, partners, directors, officers, agents, insurers, representatives,
attorneys, supervisors, employees, successors, assigns, administrators,
executors and heirs (collectively the “Cybergy Parties”), and JAMES S.
WILLIAMSON (“Williamson”) and JAMES S. WILLIAMSON 2012 IRREVOCABLE TRUST
(“Trust”), for themselves and their respective heirs, executors, administrators,
personal representatives and assigns (collectively the “Williamson Parties”),
effective upon execution by all parties.

 

WHEREAS, Cybergy (f/k/a Civergy, Inc.) purchased New West Technologies, LLC
(“New West”) from the Williamson Parties as sole shareholders, pursuant to that
certain Equity Purchase Agreement executed on December 20, 2013 (“EPA”), in
exchange for a combination of cash, notes, and Cybergy stock, and subsequent to
the effective date of the purchase, the Parties negotiated and/or entered into
additional agreements, the enforceability of which are disputed.

 

WHEREAS, Cybergy filed a lawsuit in the federal district court for the District
of Delaware, captioned Cybergy Partners, Inc. v. Williamson et al., No.
14-cv-01132-LPS (the “Federal Action”), asserting claims arising from the EPA
and associated agreements, and the Williamson Parties denied the allegations in
the Federal Action and asserted counterclaims against Cybergy and cross claims
against Mark Gray and Wyly Wade, also arising from the sale of New West.

 

WHEREAS, Cybergy entered into a Merger with MK Merger Acquisition Sub, Inc.
("Merger Sub"), a wholly-owned subsidiary of Mount Knowledge Holdings, Inc. (the
“Merger”), which was effective September 30, 2014, which resulted in the
conversion of the Williamson Parties’ stock, and imposed restrictions on the
sale of the converted stock.

 

WHEREAS, the Williamson Parties asserted their rights for an appraisal in
connection with the Merger, under Delaware’s Appraisal statute, 10 Del. C. §262,
and Cybergy subsequently added a Count to the Federal Action seeking
determination of the Williamson Parties’ appraisal rights.

 

WHEREAS, the Williamson Parties subsequently objected to the statutory appraisal
proceeding as part of the Federal Action, and filed an appraisal action in the
Delaware Court of Chancery, captioned Williamson et al. v. Cybergy Partners,
Inc., No. 10598-VCP (the “Chancery Action”).

 

WHEREAS, Williamson has also filed an arbitration claim in Colorado asserting a
breach of his employment Separation Agreements with New West and with Cybergy,
captioned Williamson v. Civergy, Inc., AAA No. Case No. 01-14-0002-0238 (the
“Arbitration”). 

 

 
1


--------------------------------------------------------------------------------




 

WHEREAS, prior to the sale of New West Technologies, Inc. to Cybergy, Williamson
awarded Management Performance Units (MPUs) to certain New West employees,
pursuant to which those employees were entitled to be paid a percentage of the
Cash Consideration paid to Williamson for 51% of his stock in New West, which
obligation is memorialized in the EPA. 

 

WHEREAS, Cybergy is planning to establish an ESOP plan, and the Parties deem
that structure to be a mutually beneficial means for settling all disputes
between them by using the ESOP plan to purchase  the interests of the Williamson
Parties in Cybergy.

 

WHEREAS, the Williamson and the Cybergy Parties now deem it to be within their
respective best interests to avoid the expense, inconvenience, distraction,
uncertainties and burden of any further litigation, and instead resolve all
pending and potential issues and disputes and claims between them, whether
asserted or unasserted.

 

NOW THEREFORE, in consideration of the promises contained in this Agreement, and
intending to be legally bound thereby, the Cybergy Parties and the Williamson
Parties agree as follows:

 

1.  Sale of Williamson Parties’ Stock to ESOP Plan.  Upon Williamson’s execution
of this Agreement, Cybergy shall establish an ESOP plan for Cybergy employees,
and when the ESOP plan is formed and funded, Cybergy will cause it to purchase
that amount of Cybergy stock owned by Williamson and the Williamson Trust that
has a current market value of $2,565,000.00 (the “Settlement Purchase”).  The
remainder of the Cybergy stock owned by the Williamson Parties shall be canceled
and deemed void ab initio.  The Williamson Parties shall execute appropriate
Certificates of Cancellation for all shares not included in the Settlement
Purchase in the form attached as Exhibit A. 

 

a)  Cybergy represents and warrants that the ESOP plan shall meet all
requirements of the Internal Revenue Service, including the requirements of
sections 409 and 1042 of the Internal Revenue Code as a qualified retirement
plan and that all fiduciary obligations related to the sale, including appraisal
obligations, are satisfied.

 

b)  The cost of creating the ESOP Plan is estimated to be $250,000.00.  Cybergy
will fund the costs for creating the ESOP Plan, provided that the Williamson
Parties shall be charged $25,000.00 of the upfront costs at the time this
Agreement is signed, which costs will be reimbursed to the Williamson Parties by
Cybergy at the time that the Williamson Parties’ stock is purchased by the ESOP
(the “Cost Reimbursement”) or as described in Section 16 of this Agreement in
the event Cybergy does not timely form and fund the ESOP Plan and make the
Settlement Purchase. 

 

c)  The Cybergy Parties agree to provide the Williamson Parties with full and
contemporaneous disclosure of the activities leading to the establishment of the
ESOP Plan, including discussions and agreements with financial institutions.

 

d)  Cybergy shall pay the Settlement Purchase plus the Cost Reimbursement to the
Williamson Parties in a single cash payment within thirty (30) days after the
ESOP is fully funded, by wire transfer pursuant to the wire instructions
attached in Exhibit B.  The Cybergy Parties make no representation regarding the
appropriate tax treatment of the Payment. 

 

 
2


--------------------------------------------------------------------------------




 

2.  Full General Releases.  In consideration of the payments made and received,
and other promises and representations made herein, the Parties enter into the
following releases to be effective upon the full performance of this Agreement
and payment of the Settlement Purchase: 

 

a)  General Release by the Williamson Parties.  Except for their rights under
this Agreement and in consideration for the promises and benefits set forth
herein, the Williamson Parties (for themselves and all dependents, heirs,
executors, administrators, legal representatives, assigns, and/or any others who
have or may have a claim by or through them) hereby irrevocably release and
discharge the Cybergy Parties from any and all suits, causes of action, claims,
demands, charges, complaints, obligations, and/or actions of any sort
whatsoever, whether in law or equity, direct or indirect, known or unknown,
which the Williamson Parties ever had, now have, or hereinafter may have against
the Cybergy Parties at any time prior  to the date of this Agreement, including
but not limited to any and claims relating to or in any way arising out of any
aspect of Williamson’s sale of New West Technologies, the Merger, and
Williamson’s employment relationship and separation from employment by Cybergy
and New West, and including but not limited to all claims that have been made or
could have been made in the Federal Action, Chancery Action, and the
Arbitration.  This Release by the Williamson Parties  specifically includes, but
is not limited to, any and all claims for wrongful discharge, breach of
contract, claims for wages and employee benefits, and any and all forms of
employment discrimination in violation of any federal, state, or local statute,
ordinance, executive order, or common law doctrine, including but not limited to
claims for harassment or discrimination under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq., The Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C.  § 621 et seq., The Americans With
Disabilities Act of 1990, as amended, 42 U.S.C. § 1201 et seq., the Employee
Retirement Income Securities Act (“ERISA”), 29 U.S.C. § 1001 et seq., Equal Pay
Act, Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Section
261 et seq., Older Workers Benefits Protection Act, Family and Medical Leave
Act, as amended, and/or under any other applicable federal, state or local
anti-discrimination law), claims asserted under the Family Medical Leave Act, 29
U.S.C. § 2611 et seq. (and any applicable leave statute), Consolidated Omnibus
Budget Reconciliation Act, Occupational Safety and Health Act, National Labor
Relations Act, any similar discrimination, “whistleblower,” and/or
anti-retaliation statute any and all state statutory protections in Colorado,
Maryland, Delaware, and any other state law applicable to Williamson’s
employment with Cybergy and New West, as well as any and all suits in tort
(including but not limited to any claims for defamation and/or tortious
infliction of emotional distress) as well as any and all claims for additional
compensation or damages of any kind arising in connection with Williamson’s
employment relationship and/or separation from employment with Cybergy and New
West.  In addition, this Agreement specifically includes all claims for costs
and/or attorneys’ fees, if any, incurred by Williamson in connection with any
aspect of his employment relationship and/or his separation from employment with
Cybergy and New West.  Williamson also understands that he is waiving all rights
to employment, re-employment and/or reinstatement with the Cybergy Parties, and
that should he apply for re-employment, the Cybergy Parties may lawfully and by
this Agreement decline such application with impunity.

 

b)  General Release by the Cybergy Parties.  Except for their rights under this
Agreement and in consideration for the promises and benefits set forth herein,
each of the Cybergy Parties for each of them and their respective subsidiaries
and divisions and related organizations, partners, directors, officers, agents,
insurers, representatives, attorneys, supervisors, employees, successors,
assigns, administrators, executors and heirs hereby irrevocably releases and
discharges the Williamson Parties from any and all suits, causes of action,
claims, demands, charges, complaints, obligations, and/or actions of any sort
whatsoever, whether in law or equity, direct or indirect, known or unknown,
which any of the Cybergy Parties ever had, now have, or hereinafter may have
against the Williamson Parties, at any time prior  to the date of this
Agreement, including but not limited to any and claims relating to or in any way
arising out of any aspect of Williamson’s sale of New West Technologies, the
Merger, and Williamson’s employment relationship and separation from employment
by Cybergy and New West, and including but not limited to all claims that have
been made or could have been made in the Federal Action, Chancery Action, and
the Arbitration.

 

 
3


--------------------------------------------------------------------------------




 

3.  Representations and Warranties.  The Williamson Parties acknowledge and
agree that the Cybergy Parties have made no representations to them as to the
taxability or exemption from taxation of any amount received pursuant to this
Agreement.

 

a)  The Williamson Parties have the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement by the Williamson Parties and the consummation by
them of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Williamson Parties and no
further action is required by the Williamson Parties or their managers or owners
in connection herewith. 

 

b)  The Williamson Parties further represent and warrant: (i) that no other
person or entity has or has had any interest in the claims, demands,
obligations, or causes of action referred to in this Agreement; (ii) that the
Williamson Parties have the sole and exclusive authority to sign this Agreement
and receive the consideration specified in it, as applicable; (iii) that they
have not sold, assigned, transferred, conveyed or otherwise disposed of any of
the claims, demands, obligations, or causes of action referred to in this
Agreement; (iv) that they have not transferred or otherwise impaired, by
bankruptcy or otherwise, their ability to sign a complete and binding release of
any of the claims released in this Agreement; that they will vote all their
shares of Cybergy stock in favor or creating the ESOP Plan contemplated herein. 

 

c)  The Cybergy Parties have the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement by the Cybergy Parties and the consummation by
them of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Cybergy Parties and no
further action is required by the Cybergy Parties or their managers or owners in
connection herewith. 

 

d)  The Cybergy Parties further represent and warrant: (i) that no other person
or entity has or has had any interest in the claims, demands, obligations, or
causes of action referred to in this Agreement; (ii) that the Cybergy Parties
have the sole and exclusive authority to sign this Agreement and receive the
consideration specified in it, as applicable; (iii) that they have not sold,
assigned, transferred, conveyed or otherwise disposed of any of the claims,
demands, obligations, or causes of action referred to in this Agreement; (iv)
that they have not transferred or otherwise impaired, by bankruptcy or
otherwise, their ability to sign a complete and binding release of any of the
claims released in this Agreement; that they will vote all their shares of
Cybergy stock in favor or creating the ESOP Plan contemplated herein.  

 

4.  MPU Payments.  The Williamson Parties expressly assume and retain all
obligations to make MPU Payments provided for in section 2.5 of the Equity
Purchase Agreement and Schedule 2.5 thereto, based on the amount attributed to
the Cash Consideration as defined in Section 2.1 of the EPA.  Such payments
shall be made within a reasonable time after receipt by the Williamson Parties
of the cash consideration under this Agreement.  The Williamson Parties shall
indemnify, defend and hold harmless the Cybergy Parties from any and all
liability, claims, damages, costs including attorneys’ fees in connection with
the MPU Payments.  The MPU payment recipients shall be deemed third party
beneficiaries under this Agreement for the purposes of enforcing their rights to
the MPU payments from the Williamson Parties.

 

 
4


--------------------------------------------------------------------------------




 

5.  Stay and Discontinuance of All Pending litigation with prejudice.  The
Williamson Parties and the Cybergy Parties, for and in consideration of the
benefits, promises and terms set forth in this Agreement, the receipt and
adequacy of which is hereby acknowledged, agree to stay the Federal Action,
Chancery Action and the Arbitration, to forbear from asserting any new claims or
causes of action related to the claims that have been asserted,  and to toll any
limitations periods in these actions pending the full and complete performance
of the obligations under this Agreement. Within 30 days of the full and complete
performance of this Agreement, the Parties agree to file Orders to Settle,
Discontinue and End with the Court and American Arbitration Association, and
cause to be dismissed with prejudice the claims that were or could have been
asserted by the parties in the Federal Action, Chancery Action, and Arbitration,
with all parties to bear their own costs and fees in those matters. 

 

6.  Restrictive Covenants.  All prior restrictive covenants in Williamson’s
employment agreements or separation agreements are superseded and replaced by
the Restrictive Covenants attached hereto as Exhibit C, which are effective
immediately upon execution of this Agreement.  If this Agreement is declared
void under section 16, then Williamson shall be subject to same prior
restrictions he would be subject to but for the execution of this Settlement
Agreement.

 

7.  Non-Disparagement.  The Parties agree not to make, directly or indirectly,
any communications to any person or entity not a party to this Agreement that
would disparage either Williamson Parties or any of the Cybergy Parties, or any
of their respective current or former officers, directors, or employees. 

 

8.  No Admission.  The parties understand that nothing contained in this
Agreement is an admission by the other party of any liability, breach of duty or
unlawful conduct whatsoever or violation of any local, state or federal law,
regulation or ordinance.  To the contrary, each party specifically denies any
wrongdoing whatsoever and acknowledges that the other party is entering into
this Agreement only in order to avoid the costs of potentially protracted
litigation. Each party further understands that it is receiving the
consideration provided in this Agreement as a result of entering into this
Agreement and complying with all the provisions of this Agreement.

 

9.  Neutral Reference.  In response to written employment verification and/or
reference inquiries, the Cybergy Parties shall provide a neutral reference
concerning Williamson’s employment with New West and Civergy.  The neutral
reference shall include only the beginning and ending dates of Williamson’s
employment, his last job title and rate of compensation.

 

10. Confidentiality.  The Parties agree that they will keep the terms of this
Agreement strictly confidential and shall not disclose, discuss or otherwise
reveal the terms to anyone other than their respective attorneys, financial
advisors, consultants involved in creating the proposed ESOP, and members of
their immediate families, except that Cybergy may disclose, discuss or otherwise
reveal the terms for business related purpose and as required by federal and
state securities laws.  The Parties further agree not to discuss, disclose or
otherwise reveal any non-public information regarding the pleadings or
information exchanged during the pendency of the litigation hereby being
resolved, except as provided in the preceding sentence.  The parties understand
and agree that the confidentiality requirements of this Agreement are a material
inducement to the parties’ consent to this Agreement, and that the parties shall
treat a violation of the confidentiality requirements as a material breach of
this Agreement.  The parties understand that if either party brings any future
legal action or proceeding of any kind against the other party or makes any
claim against the other party, other than an action or claim based upon a breach
of this Agreement by a party or upon any action by a party which occurs
subsequent to the date of this Agreement, or if it is proven that a party has
otherwise breached this Agreement, including but not limited to the
confidentiality requirements, the offending party may be liable to the other for
actual damages resulting from breach of the confidentiality requirements.  It
shall not be considered a breach of this provision if a party is required by law
or order of a court or other judicial or non-judicial body of competent
jurisdiction to disclose any confidential information specified by this
provision.  Should anyone inquire as to the outcome of the case, the parties
shall respond only that it has been amicably resolved. 

 

 
5


--------------------------------------------------------------------------------




 

11. Representation by Counsel.  All Parties certify that they are represented by
counsel in connection with this Agreement and the claims being released.  In
connection with his release of employment-related claims, Williamson certifies
that he was advised of his right to consult with legal counsel in connection
with the execution of this Agreement, that he has read and/or had the terms of
this Agreement explained to him, that he has up to twenty-one (21) days to
determine whether he wishes to enter into this Agreement, that he fully
understands the significance, meaning and binding effect of this Agreement and
that he has entered into and executed this Agreement freely and voluntarily
after complete consideration of all facts and legal claims.

 

12. Older Workers Benefits Protection Act Rights. Williamson shall have seven
(7) calendar days after signing this Agreement to revoke it if he chooses to do
so (“Revocation Period”).  The Agreement shall not be effective until after the
Revocation Period has expired.  To revoke this Agreement, Williamson must
provide Notice as provided in paragraph 14 herein.  Such Notice must be
post-marked within seven (7) days of Williamson’s execution of this Agreement. 
If Williamson revokes this Agreement on a timely basis, Williamson shall not be
entitled to the consideration set forth in Paragraph 1 of this Agreement.  Upon
the expiration of the Revocation Period, this Agreement will be legally binding.

 

13. Notice.  All notices, requests, demands, claims and other communications
required or permitted to be given hereunder shall be (i) in writing, (ii) sent
by facsimile (with receipt personally confirmed by telephone), delivered by
personal delivery, email with return receipt, or sent by commercial delivery
service, (iii) deemed to have been given on the date telecopied with receipt
confirmed, emailed with receipt confirmed, the date of personal delivery, or the
date of delivery as set forth in the records of the delivery service or the
return receipt, and (iv) addressed to the intended recipient as follows:

 

If to Cybergy Parties:

Cybergy Partners, Inc.

c/o Mark Gray

1800 Corporate Drive, Suite 800

Landover, MD 20785

Telecopier: ______________

mgray@cybergypartners.com 

 

 

with a copy to:

Frank E. Noyes 

Offit Kurman, P.A. 

1801 Market Street, Suite 2300 

Philadelphia, PA 19103 

Telecopier: (267) 338-1335 

e-mail: fnoyes@offitkurman.com 

 

 

If to Seller:

James S. Williamson 

Post Office Box 33 

Ft. Peck MT  59223 

e-mail: JSW8240@outlook.com 

 

 

with a copy to:

David P. Steigerwald 

Paul W. Hurcomb 

Sparks Willson Borges Brandt & Johnson, PC 

24 South Weber Street, Suite 400 

Colorado Springs, CO 80903 

Telecopier:  719-633-8477 

e-mail: dps@sparkswillson.com 

pwh@sparkswillson.com

 

or to any other or additional Persons and addresses as the Parties may designate
in writing in accordance with this Section 14. 

 

 
6


--------------------------------------------------------------------------------




 

14. Assignments.  This Agreement along with all Exhibits is not assignable by
Cybergy without the prior written consent of the Williamson Parties, which shall
not be unreasonably withheld. A transfer by Cybergy to an affiliate under common
control with Cybergy or a change in control of Cybergy shall not be deemed an
assignment.  This Agreement is personal in its nature and Williamson Parties
shall not, assign or transfer this Agreement or any rights, duties or
obligations hereunder, without the prior written consent of Cybergy, which shall
not be unreasonably withheld. 

 

15. Further assurances.  The Parties hereto each agree to execute such other
documents or agreements as may be necessary or desirable for the implementation
of this Agreement and the consummation of the transactions contemplated hereby. 
Without limiting the foregoing obligation, it is required that the Williamson
Parties must timely provide all information reasonably requested in connection
with the establishment of the ESOP Plan.  To the extent it is determined that
any aspect or portion of this Agreement requires the approval of any court,
agency or other body to be effective, the Parties shall cooperate fully to
secure that approval.

 

16. Time of the Essence.  Time is of the essence in the performance of this
Agreement and is a material term of this Agreement.  If Cybergy does not make
the Settlement Purchase on or before September 30, 2015, then the Cybergy
Parties shall deposit $50,000.00 in escrow to be held by Offit Kurman, P.A. as
escrow agent, which amount shall be paid to the Williamson Parties as an advance
payment toward the Settlement Purchase.  If the Settlement Purchase is not paid
on or before November 1, 2015, then the $50,000 in escrow shall be released to
the Williamson Parties, and the $25,000 deposit made by the Williamson Parties
shall be refunded with interest at 8% per annum from the date advanced by the
Williamson Parties until refunded.  If the Settlement Purchase is not paid by
December 1, 2015, then the $50,000 payment may be retained by Williamson Parties
as partial damages for breach of this Agreement.  In addition, in the event the
Settlement Purchase is not paid on by December 1, 2015, the Williamson Parties
reserve all rights and remedies, including the right at their option: (1) to
seek to enforce this Agreement or (2) to declare this Agreement, including the
Restrictive Covenants at Exhibit C, void and reinstate any or all of the Federal
Action, Chancery Action, and/or Arbitration; provided however that if Cybergy
certifies that the ESOP Plan cannot feasibly be funded, the Williamson Parties
shall not seek to enforce this Agreement.

 

17. Miscellaneous Terms. 

 

a)  The terms of this Agreement shall be interpreted under and consistent with
the laws of the State of Delaware.  Any dispute or controversy arising under or
by reason of any acts or failure to act under the terms and conditions of this
Agreement must be brought under or instituted in a court, administrative
proceeding, local agency or other tribunal of competent jurisdiction only in the
State of Delaware, including local, state, and federal courts.  Such courts or
agencies must apply the laws of the State of Delaware as to all matters in any
proceeding arising out of or under this Agreement. 

 

b)  If any court of competent jurisdiction shall hold invalid any part of this
Agreement, then the court making such determination shall have the right to
modify this Agreement and, in its reduced form, this Agreement shall be
enforceable to the fullest extent permissible by law, and the Parties shall
execute any further document necessary to implement the intent of the Parties as
expressed in this Agreement.

 

c)  In the event that legal action is brought to enforce or interpret the terms
of this Agreement, the prevailing party in any such legal action or proceeding
shall be entitled, in addition to any other rights and remedies it may have, to
an award of the costs of the action, including an award of court costs,
reasonable attorney’s fees and experts’ fees.

 

d)  This Agreement may not be modified, altered or changed except upon express
written and signed consent of the Parties. 

 

e)  This document states the whole agreement between the parties herein.  Any
prior agreements, representations and understandings that are not embodied or
expressly incorporated in this Agreement are superseded and of no force or
effect. 

 

f) All signatories to this Agreement, intending to be legally bound have
executed this Agreement.  Each of the undersigned represents that he or it is
authorized to execute and deliver this Agreement.  The persons signing this
Agreement warrant and represent that they possess full authority to bind the
persons or entities on whose behalf they are signing, to the terms of the
Agreement, including, but not limited to, their trustees, beneficiaries,
principals, employees, representatives, affiliates, partners, officers,
directors, professionals, affiliates, representatives, and assigns.  This
Agreement may be executed in multiple counterparts, and it shall be deemed
executed by any party upon delivery of a facsimile of the signed original
Agreement.

 

[Remainder of page intentionally left blank]

 

 
7


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties freely
and voluntarily execute this Confidential Settlement Agreement and Release.

 

CYBERGY PARTNERS, LLC

 

   

By: Mark Gray,

Chairman and CEO

Date

 

   

MARK GRAY,

individually

Date

 

 

    WYLY WADE,

individually

Date

 

 

    JAMES S. WILLIAMSON,

individually

Date

 

 

JAMES S. WILLIAMSON 2012 IRREVOCABLE TRUST

 

 

 

 

 

By:  FAY M. HANSON,

Trustee

Date

 

 

 
8


--------------------------------------------------------------------------------




 

EXHIBIT A

 

CERTIFICATE OF CANCELLATION

 

All certificates to be cancelled must be enclosed with this stock power

 

The signature to this assignment must correspond with the name as written upon
the face of the certificate in every particular without alteration or
enlargement or any change whatsoever.  The signature of the person executing
this power must be guaranteed by an eligible Guarantor Institution such as a
Commercial Bank, Trust Company, Securities Broker/Dealer, Credit Union, or
Savings Association participating in a Medallion Program approved by the
Securities Transfer Association, Inc.  No other form of signature guarantee is
acceptable.

 

STOCK POWER 

For value received I/we hereby cancel:

 

______________________ certificate shares of the Cybergy Holdings, Inc.

 

Represented by certificate number(s) 11.

 

(Must check one) Note:  If any cost basis information below is not completed the
issuer will be notified and given two weeks to provide the data.  If the data is
not provided at the end of the two weeks, the request will not be processed and
will be rejected back to the issuer.

 

Original Cost ___n/a____________ Original Issuance/Purchase Date 10/3/2014

 

Current Cost for this transaction_______n/a_________

 

Gift____ Purchase/Sell____ (Includes both Private and Public Purchases)
Compensation _____ (Includes payment for services)

 

Tax Lot:  (check one)

FIFO

High

Cost

If nothing is selected

LIFO

Low

Cost

System will default to

Average Cost

Specific Lot

FIFO

 

 
9


--------------------------------------------------------------------------------




 

The undersigned does (do) hereby irrevocably constitute and appoint Island Stock
Transfer to transfer the said stock on the books of said company with full power
of substitution in the premises.

 

Date ___________________________

 

_______________________________________________________

 

(Signature of Registered Holder completing the stock power)

 

_______________________________________________________

 

(Print Name of Registered Holder)

 

_______________________________________________________

 

(Signature of Joint Registered Holder completing the stock power)

 

_______________________________________________________

 

(Print Name of Joint Registered Holder)

 

(Affix Medallion Signature Guarantee imprint in space to the right)

 

 

 
10


--------------------------------------------------------------------------------




 

EXHIBIT B

 

WIRE INSTRUCTIONS

 

{INTENTIALLY LEFT BLANK}

 

 

 

 
11


--------------------------------------------------------------------------------




 

EXHIBIT C

 

RESTRICTIVE COVENANTS

 

In consideration of the promises contained in the CONFIDENTIAL SETTLEMENT
AGREEMENT AND RELEASE, and the payments to be made under that Agreement, and
intending to be legally bound thereby, James S. Williamson (“Williamson”) agrees
that he shall be bound by the following restrictive Covenants. 

 

1. Confidentiality.  Williamson acknowledges that he has access to Confidential
Information (as defined below) and that such Confidential Information does and
will constitute valuable, special and unique property of the Cybergy Parties. 
Subject to the terms of this paragraph, Williamson agrees that he will not,
directly or indirectly, disclose, reveal, divulge or communicate any
Confidential Information to any Person other than authorized officers, directors
and employees of the Cybergy Parties, or use or otherwise exploit any
Confidential Information for his own benefit or for the benefit of anyone other
than the Cybergy Parties.  Williamson shall not have any obligation to keep
confidential any Confidential Information if and to the extent disclosure
thereof is compelled by subpoena or court order in connection with a legal
proceeding; provided, however, that in the event disclosure is required as set
forth above, Williamson shall provide the Cybergy Parties with prompt notice of
such requirement prior to making any disclosure so that the Cybergy Parties may
seek an appropriate protective order.  For purposes of this section,
“Confidential Information” shall mean any confidential information with respect
to the Cybergy Parties’ Business, including, without limitation, methods of
operation, pending or completed acquisitions of any company, division, product
line or other business unit, prices, fees, costs, plans, designs, technology,
inventions, trade secrets, know-how, software, marketing methods, policies,
plans, customers, suppliers or other proprietary matters.  The term
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (a) is generally available to the
public on the date of this Agreement or (b) becomes generally available to the
public other than as a result of a disclosure by Seller which is not otherwise
permissible hereunder. 

 

2. Non-Competition in Certain Government Contracts.  Williamson shall not,
directly or indirectly, through his agents, affiliates, and representatives,
including but not limited to Clean Energy Engineering, LLC, engage in any
business or contract that Competes with any of the Contracts or Blanket Purchase
Agreements listed in Schedule A hereto (collectively “Contracts”).  For purposes
of these Restrictive Covenants, Compete or Competition mean:  submitting a
contract proposal or bid that directly competes with any of the Contracts or any
solicitation for any related follow-on contract; entering into a teaming
arrangement with any competitor to New West with respect to any of the Contracts
or any related follow-on contract; participating as subcontractor with a
competitor to New West with respect to any of the Contracts or any related
follow-on contract; or providing substantial support for any contract proposal
or bid in competition against New West with respect to any of the Contracts or
any related follow-on contract.  Notwithstanding anything herein to the
contrary, participation by Williamson in any contract or contracting opportunity
that would otherwise fall within the scope of the restrictions herein shall not
constitute Competition if it is undertaken in cooperation with any of Cybergy
Parties. 

 

3. Non-Solicitation of Companies.  For a period of two (2) years from the date
of this Agreement, Williamson shall not, directly or indirectly solicit or
induce, attempt to solicit or induce, or otherwise seek to do business with,
Dawson Technical, LLC, Tribal Tech, LLC or their respective affiliates and
representatives, without prior written consent of Cybergy.  This
non-solicitation agreement does not in any way prevent Williamson from
maintaining any friendship he may have with the principals or employees of any
of these companies.

 

 


--------------------------------------------------------------------------------




 

4. Non-Solicitation of Employees.  For a period of two (2) years from the date
of this Agreement, Williamson shall not, directly or indirectly solicit or
induce, or attempt to solicit or induce, any employee, current or future, of the
Cybergy Parties to leave the Cybergy Parties for any reason whatsoever, and
shall not directly or indirectly or employ any current or future employee of the
Cybergy Parties.

 

5. Injunctive Relief.  Williamson acknowledges that a breach of these
Restrictive Covenants would cause irreparable damage to the Cybergy Parties, and
in the event of Williamson’s breach of those provisions, the Cybergy Parties
shall be entitled to a temporary restraining order and an injunction restraining
Williamson from breaching such covenants without the necessity of posting bond
or proving irreparable harm, such being conclusively admitted by Williamson. 
Nothing shall be construed as prohibiting the Cybergy Parties from pursuing any
other available remedies for such breach, including the recovery of damages from
Williamson.  Williamson acknowledges that those restrictions are reasonable in
scope and duration and are necessary to protect the legitimate business
interests of the Cybergy Parties, given the nature of the business of the
Cybergy Parties. Williamson agrees that this provision and/or the issuance of an
injunction restraining Williamson from breaching such covenants in accordance
with their terms will not pose an unreasonable restriction on Williamson’s
ability to earn a living, pursue his occupation or obtain employment or other
work following the effective date of any termination.

 

6. Liquidated Damages.  Upon the occurrence of a violation by Williamson of any
of the provisions of these Restrictive Covenants which is the proximate cause of
a loss of revenue by the Cybergy Parties, the Cybergy Parties shall be entitled,
in addition to legal fees and costs, to liquidated damages in an amount equal to
two (2) times the amount of such lost revenue.  The Parties agree and
acknowledge that the foregoing dollar amount is a reasonable approximation of
recoverable damages from such violation and is not intended as a penalty against
Williamson. 

 

7. Attorneys’ Fees.  In any  action arising out of or related to these
Restrictive Covenants, the prevailing party shall be entitled to reimbursement
of costs and expenses, including reasonable attorneys’ fees, required to enforce
its or his rights under this Agreement. 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, James S.
Williamson freely and voluntarily executes these Restrictive Covenants.

 

 

 

JAMES S. WILLIAMSON, 

individually

Date

 

 

 
12


--------------------------------------------------------------------------------




 

SCHEDULE A TO RESTRICTIVE COVENANTS

 

LIST OF CONTRACTS PROTECTED BY NON-COMPETITION PROVISION

 

The following Contracts are subject to the restrictions in paragraph 2 above:

 

{INTENTIALLY LEFT BLANK}

 

13

--------------------------------------------------------------------------------

 

 

